 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   CORA LASHAM,

 9                              Plaintiff,                CASE NO. 2:19-cv-00758-RSM

10           v.                                           ORDER GRANTING
                                                          APPLICATION TO PROCEED IN
11   SKY WEST AIRLINES, INC., et al.,                     FORMA PAUPERIS

12                              Defendants.

13          Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28

14   U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §

15   1915(e)(2)(B) before issuance of summons.

16          The Clerk shall provide a copy of this Order to plaintiff and to the Honorable District

17   Judge Ricardo S. Martinez.

18          DATED this 22nd day of May, 2019.

19

20

21
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
